Citation Nr: 0946386	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  04-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to service connection on a secondary basis 
for diabetic retinopathy.

3.  Entitlement to service connection on a secondary basis 
for diabetic ulcer on the left foot with blood poisoning.

4.  Entitlement to service connection on a secondary basis 
for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active naval service from July 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran testified before 
the undersigned at a hearing held at the RO in November 2006.  
The Board previously remanded this case in February 2009.

The Board's February 2009 remand inadvertently did not list 
the issues identified as numbers 2 through 4 on the title 
page of this action.  Those issues do remain on appeal, 
however, and are subject to this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Regrettably, additional development is required prior to 
adjudication of this appeal.

The Veteran contends that his diabetes either originated in 
service, or was caused by exposure to herbicides while 
serving aboard aircraft carriers off the shores of Vietnam.  
He specifically denies ever having set foot in Vietnam.  He 
contends that the other claimed disorders are secondary to 
the diabetes.

The Veteran testified that when examined in service for a 
life insurance policy with a civilian company, New York Life 
Insurance, sugar was found in his urine.  He contends that as 
a result, New York Life Insurance charged him an elevated 
premium, which was deducted through an allotment of his 
service pay.

The record shows that New York Life Insurance has indicated 
that it has no record of a policy written on the Veteran.  
The RO has determined that the agent who purportedly wrote 
the policy in 1967 or 1968 is no longer with the company.  
The Veteran denied having copies of any communications from 
New York Life Insurance which would support his allegations.

In an effort to determine if the Veteran did have an 
allotment taken from his service pay for civilian life 
insurance, the RO contacted the National Personnel Records 
Center (NPRC), which in turn referred VA to the Defense 
Finance and Accounting Service (DFAS).  (The RO previously 
contacted the Office of Servicemembers' Group Life Insurance, 
but in June 2006 that organization indicated that it had no 
records to provide for the Veteran.)  The record shows that 
the RO requested appropriate finance records from the DFAS in 
July 2006, but that the agency never responded to the RO's 
request.

Given that the DFAS did not respond to the RO's request for 
information, the Board finds that another attempt at 
obtaining records from that agency is required.

The record also shows that the Veteran's service treatment 
records appear incomplete, inasmuch as the report of his 
examination for discharge is not on file.  When providing the 
current records in April 2003, the NPRC did not suggest that 
any of the Veteran's service records had been destroyed in 
the 1973 fire at that facility.  On remand, the RO should 
request that the NPRC undertake another search for the 
Veteran's service treatment records.

The Board lastly notes that on his March 2003 claim for 
benefits, the Veteran noted that he had applied 
unsuccessfully for disability benefits from the Social 
Security Administration (SSA).  As any records in the 
possession of the SSA are potentially relevant to the claims 
on appeal, they should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the DFAS and 
any other appropriate agency to obtain 
any service pay records for the Veteran 
showing allotments for life insurance.  
If no such records are available from the 
DFAS or other appropriate agency, the RO 
should obtain a statement from the agency 
to this effect.

2.  If any service pay records are 
obtained showing the Veteran's allotments 
for life insurance, the RO should contact 
New York Life Insurance and request that 
company to indicate whether the amount of 
the allotments would have represented a 
higher premium than expected for a policy 
written on a servicemember meeting the 
Veteran's profile at the time.

3.  The RO should contact the NPRC and 
request that agency to search for 
additional service treatment records for 
the Veteran, and to forward any such 
records located.

4.  The RO should attempt to obtain a 
copy of any SSA decision denying 
disability benefits for the veteran, 
copies of all medical records upon which 
any such SSA disability benefit denial 
was based, and a copy of any medical 
records associated with any subsequent 
disability determinations by the SSA for 
the veteran. 

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 




_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


